Citation Nr: 0410135	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of exposure to 
asbestos.

2.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for residuals of a 
head injury to include an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from September 1956 to 
September 1958. 

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO 
denied entitlement to service connection for asbestosis, and 
determined that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a head injury including an acquired psychiatric 
disorder.

As to the issues of entitlement to service connection for 
residuals of exposure to asbestos and service connection for 
residuals of a head injury to include an acquired psychiatric 
disorder on a de novo basis, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
residuals of a head injury to include an acquired psychiatric 
disorder in August 1989.

2.  The RO denied reopening a claim of entitlement to service 
connection for residuals of a head injury to include an acquired 
psychiatric disorder when it issued an unappealed rating decision 
in March 1990.

3.  The evidence submitted since the March 1990 rating decision is 
neither cumulative nor redundant of the evidence previously of 
record, bears directly and substantially upon the issue at hand, 
and because it is neither duplicative nor cumulative and is 
significant, it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the March 1990 rating decision, wherein 
the RO denied reopening a claim of entitlement to service 
connection for residuals of a head injury to include an acquired 
psychiatric disorder is new and material, and the veteran's claim 
for that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the March 1990 rating 
decision wherein the RO denied reopening the claim of entitlement 
to service connection for residuals of a head injury to include an 
acquired psychiatric disorder is reported in pertinent part below.

The service medical records were unavailable.  There were 
administrative records reporting the veteran's hospitalization in 
1957 for observation of a suspected skull fracture and the 
diagnosis of right eye contusion.  

The private medical records included a report of private 
hospitalization in 1986 that showed post head injury many years 
ago among the discharge diagnoses.  A VA examiner in 1988 reported 
generalized anxiety disorder and noted the claimed blackouts were 
not compatible with a diagnosis of seizure disorder.  The examiner 
did state that if they were they could be conceivably related to a 
service-connected injury.  In addition to a transcript of the 
veteran's hearing testimony the record contained a fragment from a 
Social Security Administration (SSA) decision that referred to 
organic brain syndrome and a head injury in 1957.  A private 
hospital report in 1990 noted headaches possibly secondary to head 
trauma.  

The evidence associated with the claims file following the March 
1990 rating decision is reported in pertinent part below.  

The veteran submitted an application to reopen this claim in 1998.  
Some of the submissions were more complete records of treatment 
previously considered.  Additional information in documents 
showing SSA origin noted that current examination and evidence 
suggested organicity, remote history of alcohol abuse and head 
trauma.  The SSA records, again fragmentary, included a medical 
summary that noted organic mental disorder and affective disorder.  
A private medical report in 1994 noted a history of head trauma in 
military service and that extensive evaluation found no apparent 
etiology.  The assessment included history of syncopal episodes.  
The history of syncopal episodes was reported in private records 
dated through early 1996.  More recent records through 2003 also 
mention anxiety.  


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes final 
by the expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of which 
the claimant is properly notified is final if an appeal is not 
perfected.  When the Board affirms a determination of the agency 
of original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 6104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusion 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a claim, which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); Hickson 
v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The CAVC has held that VA is required to review for its newness 
and materiality only the evidence submitted by an appellant since 
the last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material evidence, 
the appellant must submit evidence not previously submitted to 
agency decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim. 
38 CFR § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1361 
(Fed. Cir. 1998) (the paramount concern in evaluating any judicial 
test for new and material evidence is its consistency with the 
regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction with 
other evidence in the record that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 1345-
1346 (Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how materiality is 
established 
(the third prong as listed above)); see also Shockley v. West, 11 
Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence does 
not warrant a revision of a previous decision.  Hodge, 155 F.3d at 
1362 (overruling the third prong of the Colvin test (that the 
evidence must be reasonably likely to change the outcome of the 
decision)).

New evidence is evidence, which (1) was not in the record at the 
time of the final disallowance of the claim, and (2) is not merely 
cumulative of other evidence in the record. Smith v. West, 12 Vet. 
App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran 
v. Brown, 7 Vet. App. 216, 220 (1994). However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard for finding new and material evidence has 
changed as result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is not applicable in this case because the 
veteran's claim was filed prior to August 29, 2001, the effective 
date of the amendment; specifically he filed his claim in July 
1998.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease such as 
organic disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was incurred 
in service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service will 
permit service connection. To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 38 
C.F.R. § 3.303(b) (2003).

To show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the CAVC's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  A lay person is competent to testify only 
as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  Id.

38 C.F.R. § 3.303(c) provides that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Consequently 
with notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal tags 
or tabs, etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that they 
preexisted service.  

Similarly, manifestation of lesions or symptoms of chronic disease 
from date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious nature 
are to be considered with regard to the circumstances of the 
infection and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2003).  
Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  




This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded where 
the disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, absent 
or poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, unless 
the underlying disorder, as contrasted to the symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. App. 
238 (1994), that even if the appellant's disability is properly 
found to have preexisted service, the presumption of aggravation 
must also be addressed; and that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in disability 
is due to the natural progress of the disease pursuant to 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).


The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for residuals of a head injury to include an acquired 
psychiatric disorder has been properly undertaken.  

The Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full grant 
of benefits.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies in 
the duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) would only serve to further 
delay resolution of the claim.  Bernard, supra.


New & Material Evidence

The December 1998 RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (in effect 
prior to August 29, 2001).

When a veteran seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The basis of the prior final denial was that the veteran did not 
have residual of a head injury that had been linked to service on 
any basis.




Additional medical evidence has been associated with the claims 
file since the March 1990 rating decision, and this additional 
evidence is clearly new and material because for the first time 
there is competent evidence which suggests that the veteran may 
have a syncopal disorder related to a head injury sustained in 
service.  

In addition, the SSA records recently received seem to suggest 
that examination did not rule out such a disorder.  However it not 
clear whether there are additional SSA records that could shed 
additional light on the evaluation.  More recently the examiner in 
1994 did not rule out any link to the claimed head injury.  In 
addition, it is apparent that no service medical records exist 
after several attempts to locate the, have been unproductive.  

This evidence is new because it was not associated with the claims 
file prior to the December 1975 final denial.  This evidence is 
also material insofar as it relates to an unestablished fact 
necessary to substantiate the claim when considered with previous 
evidence of record.  

The Board finds that the presumably credible evidence, Justus, 
supra, submitted since the March 1990 rating decision contributes 
to a more complete picture of the circumstances surrounding the 
existence of the claimed chronic residuals of a head injury in 
military service, a fact adequately substantiated in the available 
service department records.  Hodge, supra.  Consequently, the 
record contains new and material evidence, such that the Board 
must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to reopen 
a claim of entitlement to service connection for residuals of a 
head injury to include an acquired psychiatric disorder, the 
appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO issued a substantially compliant VCAA 
notice letter in April 2003. 

What is lacking in the record is that there is no conclusive, 
probative, competent medical opinion referable to the etiology of 
any chronic acquired disorder(s) which may be present and/or 
whether such is/are related to service on the basis of an in 
service head injury.

The Board is of the opinion that contemporaneous, comprehensive VA 
special neurologic and psychiatric examinations of the veteran 
would materially assist in the adjudication of his appeal.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that each 
disability be viewed in relation to its history.") See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes the 
conduct of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.
As for residuals of exposure to asbestos, the record shows that 
since the most recent VA examination in September 2002, the record 
has been supplemented with extensive records from a pulmonary 
disease specialist that report asbestosis and pleural thickening, 
both noted as residuals of asbestos exposure.  See VA Manual M21-
1, part VI, para. 7-21.  Thus there is evidence of a disease 
related to such exposure and the claim that such exposure occurred 
during military service.  

Apparently VA was unable to locate the veteran's personnel 
records.  However, he provided a history of exposure in late 1998.  
Thus under Charles v. Principi, 16 Vet. App. 370 (2002) an 
examination/medical opinion is necessary to decide the claim.  The 
Board has styled the issue as residuals of exposure to asbestos 
rather than simply asbestosis in view of the evidence of record 
and the obligation to liberally construe claims to consider all 
reasonably raised theories of entitlement.  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations in the merits adjudication.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the veteran of the 
evidence and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into the claims file.

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who treated him for head injury residuals with 
psychiatric disorders and residuals of exposure to asbestos 
subsequent to active service.  He should be requested to complete 
and return the appropriate release forms so that VA can obtain any 
identified evidence.  All identified private treatment records 
should be requested directly from the healthcare providers.  
Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.

The VBA AMC should also determine if additional SSA records are 
available from the veteran and if he does not have complete 
records, the SSA should be contacted and asked to proved all 
available records for the veteran.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  Following the above, the VBA AMC should arrange for a VA 
special pulmonary examination of the veteran by an appropriate 
medical specialist including on a fee basis if necessary, for the 
purpose of ascertaining the nature, extent of severity, and 
etiology of any residuals of asbestos exposure that may be 
present.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.  The examiner must 
annotate the examination report that the claims file was in fact 
made available for review in conjunction with the examination.

The examiner must be requested to express an opinion in response 
to the following medical issues:

(a) Does the veteran have any chronic pulmonary disorder(s) 
including asbestosis, and if so, is it at least as likely as not 
that such is/are related to service on any basis, in particular 
the claimed exposure to asbestos he reported having had during 
military service, or if preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

6.  The VBA AMC should arrange for VA special neurologic and 
psychiatric examinations of the veteran by appropriate medical 
specialists including on a fee basis if necessary, for the purpose 
of ascertaining the nature, extent of severity, and etiology of 
any residuals of head injury and psychiatric disorders that may be 
present.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiners prior and pursuant to 
conduction and completion of the examinations.  The examiners must 
annotate the examination reports that the claims file was in fact 
made available for review in conjunction with the examinations.

The examiners must be requested to express an opinion in response 
to the following medical issues:

(a) Does the veteran have any chronic psychiatric and/or 
neurologic disorder(s) including organic brain syndrome, and if 
so, is it at least as likely as not that such is/are related to 
service on any basis, in particular the claimed head injury that 
the service records report as observation for a skull fracture, or 
if preexisting service, was/were aggravated thereby?

Any opinions expressed by the examiners must be accompanied by a 
complete rationale.




7.  The VBA AMC should review the claims file to ensure that all 
of the foregoing requested development has been completed.  

In particular, the VBA AMC should review the requested examination 
report(s) and required medical opinions to ensure that they are 
responsive to and in complete compliance with the directives of 
this remand and if they are not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A, 5107 are fully 
complied with and satisfied.

8.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should adjudicate the issue 
of entitlement to service connection for residuals of as head 
injury to include an acquired psychiatric disorder on a de novo 
basis, and readjudicate the issue of entitlement to service 
connection for residuals of asbestos exposure.

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  A reasonable period 
of time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, if 
in order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no action 
unless otherwise notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect the 
outcome of his claims for service connection, ad may result in a 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



